                Case 1:20-cv-11065-KPF Document 6 Filed 02/11/21 Page 1 of 1




   UNITED STATES DISTRICT COURT
                                                                    MEMO ENDORSED
   SOUTHERN DISTRICT OF NEW YORK



     ELVIS MARTINEZ and ERNESTO VERA,
     Plaintiffs,
                                                                   20-CV-11065-KPF-JLC
           -against-

     AVALANCHE CONSTRUCTION GROUP INC, A
     & P QUALITY CONSTRUCTION INC, TRIDENT                          NOTICE OF DISMISSAL
     GENERAL CONTRACTING LLC, and ARTUR
     WILK,

                                 Defendants.




              NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs ELVIS

   MARTINEZ and ERNESTO VERA, by their counsel, hereby give notice that the above-captioned

   action is voluntarily dismissed, without prejudice, against Defendant TRIDENT GENERAL

   CONTRACTING LLC.

   Dated: February 10, 2021
                                                             /s/David Harrison_
                                                             David Harrison, Esq.
                                                             110 Highway 35, Suite 10
                                                             Red Bank, NJ 07748
                                                             T: 718-799-9111
                                                             F: 718-799-9171
                                                             dharrison@nynjemploymentlaw.com
                                                             Attorneys for Plaintiffs
Application GRANTED.
                                                         SO ORDERED.
Dated:     February 11, 2021
           New York, New York


                                                         HON. KATHERINE POLK FAILLA
                                                         UNITED STATES DISTRICT JUDGE
